DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on October 5, 2022 is acknowledged.
Claims 15-26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2022.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Note page 8, lines 1-3 describe Figure 1 as a known printer.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 5 and 8-14 are objected to because of the following informalities:  
With respect to claim 5, it is suggested that the term --to-- be inserted after “configured” in line 2 to correct an obvious grammatical error. 
With respect to claim 8, in line 6, it is suggested that the term “a stencil printer” be deleted and replaced with --the stencil printer-- since the stencil printer was previously recited in line 1.  Additionally, the term “the used stencil cart” has no proper antecedent basis because only “a movable cart” or “a used stencil” were previously recited.  From the context of the claim language, it appears that this term should be --the used stencil--. 
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5, the language of claim 5 is unclear in meaning and scope as to whether the claim language is reciting a docking station associated with each of the stencil printer and the cleaning station (i.e., two different docking stations) or just a single docking station that is associated with both the stencil printer and the cleaning station.  Additionally, the claim construction also makes the scope of the claim confusing since the language after the term “interact” could be interpreted multiple ways.  For example, claim 5 could be interpreted as reciting that the movable cart includes an interface configured to interact with a docking station associated with the stencil printer and configured to interact with the cleaning station.”  Note this interpretation does not require a docking station associated with the cleaning station but merely that the interface can interact with the cleaning station.  
With respect to claim 6, the language in claim 6 again is unclear in meaning and scope as to whether the claim language is reciting at least one guide associated with each of the stencil printer and the cleaning station (i.e., two different guides) or just a single guide that is associated with both the stencil printer and the cleaning station.  The specification appears to disclose two separate guides that interact with the pin to register the cart within each station.  See, for example, lines 26-30 of page 3.  However, the claim language is not clear.  Additionally, the phrase “with the stencil printer prior” (emphasis added) in line 3 is unclear in meaning as to what the term “prior” is intended to convey.  Additionally, in line 4, the term “the at least one delivery device” has no proper antecedent basis since no delivery device was previously recited in the claims.  
Appropriate correction and/or clarification is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 14 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Losiewicz et al. (US 2020/0396843 A1).
With respect to claim 1, Losiewicz et al. teach a method of removing and cleaning a stencil 18, 152 in a stencil printer 10, 150, the method comprising:
removing a used stencil from a stencil printer with the assistance of a movable cart 80, 160;
transporting the used stencil by the movable cart 80, 160 to a cleaning station 45;
removing the used stencil from the movable cart 80, 160;
delivering the used stencil to the cleaning station;
cleaning the stencil;
removing a cleaned stencil from the cleaning station 45; and
delivering the cleaned stencil to the movable cart 80, 160 for future use.  See, Figures 4, 8-9, 13-19 and paragraphs [0054], [0058]-[0059] in particular.  
With respect to claim 2, Losiewicz et al. teach the method is performed without the need of human intervention.  See, for example, paragraphs [0016], [0153], [0192] and claim 6. 
With respect to claim 3, Losiewicz et al. teach the method is performed on at least two stencil printers.  See, in particular, paragraphs [0054], [0117] and [0176].
With respect to claim 4, Losiewicz et al. teach the movable cart 80, 160 is configured to transport other items, including trays 86, 174 configured to support squeegee blades and tooling.  See, for example, paragraphs [0067], [0070], [0077], [0136], and [0141].
With respect to claim 5, Losiewicz et al. teach the cart includes an interface (both mechanical and electrical) configured to interact with a docking station associated with the stencil printer and to interact (i.e. communicate) with the cleaning station.  See, for example, paragraphs [0010], [0012], [0016], [0058]-[0059], [0069], [0093], [0098]-[0099], [0140], [0156], and [0175]-[0179].  Note Losiewicz et al. teaches the interaction/communication with the stencil printer, production line, and/or selection machines within the production line in paragraphs [0078]-[0079], [0098]-[0099], [0106],  [0162] and teaches the provision of a cleaning station as part of the production line in paragraph [0054].   
With respect to claim 7, Losiewicz et al. teach identifying an item by obtaining an image of the item and verifying whether the item is the correct item based on a predetermined identification mark.  See paragraphs [0012], [0016], [0018], [0080], [0145], [0155] and claims 9 and 21 in particular. 
With respect to claim 8, Losiewicz et al. teach a system for removing and cleaning a stencil in a stencil printer, the system comprising:
a stencil printer 10, 150 having a removable stencil 18, 152;
a cleaning station 45; and
a movable cart 80, 160 configured to 
remove a used stencil from the stencil printer,
transport the used stencil to the cleaning station 45,
remove the used stencil from the movable cart,
deliver the used stencil to the cleaning station,
remove a cleaned stencil from the cleaning station, and
deliver the cleaned stencil to the movable cart for future use.  See, Figures 4, 8-9, 13-19 and paragraphs [0054], [0058]-[0059] in particular.    
	With respect to claim 9, Losiewicz et al. teach the system includes a paste pan 34 configured to support excess solder paste, as described in paragraph [0052] and shown in Figure 2.
	With respect to claim 10, Losiewicz et al. teach at least one additional stencil printer.  See, in particular, paragraphs [0054], [0117] and [0176].
	With respect to claim 11, Losiewicz et al. teach the movable cart is configured to transport other items, including trays 86, 174 configured to support squeegee blades and tooling.  See, for example, paragraphs [0067], [0070], [0077], [0136], and [0141].
	With respect to claim 14, Losiewicz et al. teach the movable cart includes an imager to identify an item by obtaining an image of the item and verifying whether the item is the correct item based on a predetermined identification mark.  See paragraphs [0012], [0016], [0018], [0080], [0145], [0155] and claims 9 and 21 in particular. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Losiewicz et al. (US 2020/0396843 A1).
With respect to claims 6 and 12-13, Losiewicz et al. teach a method and system of removing and cleaning a stencil in a stencil printer, wherein the movable cart includes an interface configured to interact with a docking station and including at least one pin that is received within at least one guide associated with the stencil printer to register the movable cart with the stencil printer prior to fully docking the movable cart.  See, for example, the movable cart 80 including the pins 114 and the stencil printer 10 including the guides 116 as shown in Figure 9 and described in paragraphs [0069], [0093], [0140], [0156].  While Losiewicz also describes the movable cart moving to and from a cleaning station for cleaning a dirty stencil and transporting a clean stencil for reuse in paragraphs [0054] and [0058]-[0059], it is silent with respect to whether the cleaning station also has a docking station including a guide that engages with at least one pin on the cart to register the movable cart with the cleaning station.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a similar docking station such as the one provided at the stencil printer of Losiewicz et al. including the pin/guide arrangement) to also be provided at the other production line stations (such as the cleaning station of Losiewicz et al.) that the cart is programmed to move between so as to allow for the cart to be appropriately aligned/docked at each station during the fully automated movement of the cart in the production line as it would be logical to use the same docking station configuration between multiple stations so as to reduce the necessary parts and to increase cross compatibility of the structures.       

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Black et al. (US 3,656,493) teaches a stencil cleaning station including a movable cart/trolley having similarities to the claimed subject matter.  Matsuzaki et al. (WO 2018/105018 A1) teaches at stencil printing arrangement including a cart for replacing various parts of the printer such as stencils and stencil cleaning arrangements having similarities to the claimed subject matter that are readily apparent. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
October 19, 2022